Citation Nr: 0802206	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-37 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In relevant part, the RO denied service connection 
for post-traumatic stress disorder (PTSD).  In March 2007, 
the Board remanded the appeal for further development.  In 
November 2007, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  In 
December 2007, he submitted additional evidence along with a 
waiver of initial RO review.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board observes that the veteran has been diagnosed with 
PTSD based on his experiences in Vietnam; however, there has 
been no verification of his claimed in-service stressors.  In 
this regard, the record shows that his stressors include: a 
helicopter crash sometime between January and February 1968 
in Binh Hoi in which the other two soldiers died; an attack 
on his convoy sometime during May 1968 near Cam Rahn Bay in 
which he received a shrapnel wound to the left knee; while in 
Hue at the end of January 1968 the base was attacked.

Additionally, the veteran testified that he was treated at 
the Seventh Convalescent Hospital in Cam Rahn Bay for his 
left knee and his left middle finger, which he claims he 
injured in the above helicopter crash.  In a prior statement 
he indicated he 
was treated at the Sixth Convalescent Hospital in Cam Rahn 
Bay for his knee and at a medical center in Qui Nhon for his 
left middle finger.  He also asserts that he received a 
Purple Heart for the left knee wound.

If a claimed stressor(s) or award(s) is verified, the veteran 
should be scheduled for a VA examination to determine whether 
he suffers from PTSD as a result of the stressor(s).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request clinical records through 
official sources pertaining to the veteran 
from the Sixth or Seventh Convalescent 
Hospital in Cam Rahn Bay for the periods 
from January to February 1968 and May 
1968, and from any military medical 
facility in Qui Nhon in January to 
February 1968.  Also request verification 
of an award of the Purple Heart through 
official sources.

2.  Contact the United States Army and 
Joint Services Records Research Center and 
request verification of the veteran's 
claimed stressors of the helicopter crash 
sometime between January and February 1968 
in Binh Hoi; an attack on a convoy 
sometime during May 1968 near Cam Rahn 
Bay; and an attack on the base at Hue at 
the end of January 1968.  If additional 
information is needed to permit a search, 
the veteran should be requested to provide 
such.



3.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who him for PTSD since May 2006.  After 
securing the necessary release, the RO 
should obtain the records, including 
relevant VA treatment records from Mountain 
Home, Tennessee VA medical center.

4.  If a claimed stressor(s) is verified, 
schedule the veteran for a VA examination 
to determine whether he suffers from PTSD 
as a result of the verified stressor(s).  
The examiner must review the claims file 
in conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted, and a rationale for all 
opinions expressed should be provided.

5.  After the development requested above 
has been completed to the extent possible, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

